DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-15, in the reply filed on 1/18/2022 is acknowledged. New claim 21 was added with the response and is considered part of elected Group II. Claims 1-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11, lines 4-5, recites the limitation “one or more memory devices storing computer-readable instructions…” The specification provides corresponding structure for the claimed generic placeholder of “memory devices,” including: non-transitory computer-readable storage medium(s), such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic discs, etc., and/or combinations thereof [0059].
Claim 13, line 6, recites “…building up a plurality of layers using one or more energy sources…” which is interpreted to require one or more energy sources configured to build up a plurality of layers. The specification provides corresponding structure for the claimed generic placeholder of “energy sources,” including: any device or system of devices configured for directing an energy beam of suitable power and other operating characteristics towards a layer of additive powder to sinter, melt, or otherwise fuse a portion of that layer of additive powder during the build process, for example, a laser or any other suitable irradiation emission directing device or irradiation device [0050]. Other examples of an energy source provided include an electron beam gun, a plasma arc, an electric arc, etc. [0052].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recite(s) functional capabilities of a processor configured to: decompose a model representing a component into submodels that each correspond to a subcomponent of the component, each of the subcomponents having a preselected metric associated therewith, the model being decomposed into the submodels based at least in part on the preselected metrics, and select a set of build parameters for each of the submodels based at least in part on the preselected metrics associated with the subcomponents. 
The claim is directed to modeling operations executed by processors based on computer-readable instructions stored on memory devices. The modeling operations refer to a process that, under its broadest reasonable interpretation, covers performance of the claimed limitations in the mind but for the recitation of generic computer components (processors). That is, other than reciting “the one or more processors,” nothing in the claim element precludes the steps from practically being performed in the mind. The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. But for the “one or more processors” language, decomposing a model into submodels based on preselected metrics and selecting a set of build parameters for the submodels based on the preselected metrics in the context of the claim encompasses a user manually performing actions, for example, looking at a model of an assembly comprising distinct components and deciding to separate the components based on an apparent 
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea with additional generic computer elements (processors, memory devices storing computer-readable instructions) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using a computer. Further elements in the claim are also recited at a high level of generality (an additive manufacturing machine) and generally link the abstract idea to a generic additive manufacturing with a device which encompasses essentially any additive manufacturing device or 3D printer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include processors, memory devices storing computer-readable instructions, and a generic additive manufacturing machine capable of additively manufacturing the component. The recitation of processors configured to perform the limitations is the equivalent of merely adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Mere instructions to apply an exception cannot provide an inventive concept. The additional element of memory devices storing computer-readable instructions corresponds to storing and retrieving information in memory, which has been recognized as a well-understood, routine, and conventional function when claimed at a high level of generality (MPEP 2106.05(d)). The additional element of a generic additive manufacturing machine is widely prevalent or in common use. ASM Handbook, Volume 24, Additive Manufacturing Processes describes additive manufacturing as commercialized, a known tool for a wide range of production and tooling applications, and 3D printing is a household name.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sharon et al., US 2018/0348736 A1 (“Sharon”).

Sharon teaches an additive manufacturing system capable of executing instructions defining a program implementing steps of an additive manufacturing process outlined in the flowchart of Fig. 1. The process involves accessing a model defining a shape of a part and segregating the part into predefined shapes ([0018]-[0019]). The predefined shapes are models selected from a library of shapes and can include any suitable shape ([0019]-[0021]). The predefined shapes are then assembled into a second model that represents the shape of the part that is desired to be built with additive manufacturing and which has the same shape as the first model ([0021], [0024]). Each of the predefined models includes instructions for build parameters such as an energy source power level, a scan path, and a scan speed for ([0022]). The second model can have any shape and can be built out of any number of predefined models ([0022]).
In one embodiment, Sharon shows a first model 30 (Fig. 2), which is broken down into predefined shapes/models 34 and 38 which form second model 46 (Figs. 3-5):


    PNG
    media_image1.png
    331
    832
    media_image1.png
    Greyscale


Sharon further teaches adjusting the second model 46 as needed when predefined models 34 and 38 are put together and an area 50 surrounding the interface 48 is formed ([0026]). 

    PNG
    media_image2.png
    399
    588
    media_image2.png
    Greyscale

([0026]-[0027]). The part is then additively manufactured according to the second model ([0028]).
The additive manufacturing system includes the elements depicted in Fig. 8 below, including controller 66 and device 62 with processor(s) 70 and storage device(s) 78 capable of executing computer-readable instructions defining a software program implementing the steps previously described and depicted in Figs. 1-7 ([0032]-[0045]).

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale


Regarding Claim 11, Sharon teaches a system (additive manufacturing system 60, Fig. 8, [0032]-[0045]), comprising: an additive manufacturing machine (additive manufacturing machine 68); one or more processors (processor(s) 70); and one or more memory devices (storage device(s) 78), the one or more memory devices storing computer-readable instructions that when executed by the one or ([0032]), in performing the operations the one or more processors are configured to: 
Decompose a model representing a component into submodels that each correspond to a subcomponent of the component (access a CAD model defining a shape of a part and segregate the shape of the part into predefined shapes [0018]-[0019], Fig. 1 flowchart, Fig. 2-4), each of the subcomponents having a preselected metric associated therewith (shapes), the model being decomposed into the submodels based at least in part on the preselected metrics (segregated by shape);
Select a set of build parameters for each of the submodels based at least in part on the preselected metrics associated with the subcomponents (each of the models for the predefined shapes includes instructions for an energy source power level, scan path, and scan speed [0022]); and
Cause the additive manufacturing machine to additively manufacture the component in a single build by building up the subcomponents of the component using their respective selected sets of build parameters (additively manufacturing the part according to second model [0028], Fig. 1).

Regarding Claim 12, Sharon further discloses wherein the submodels include a first submodel and a second submodel, the first submodel corresponding to a first subcomponent and the second submodel corresponding to a second subcomponent of the subcomponents (Figs. 4-6), and wherein the one or more processors are further configured to:
Define an overlap region at an interface between the first subcomponent and the second subcomponent of the subcomponents (area 50 surrounding interface 48 between two sections 34 and 38, Fig. 6, [0026]); and
Determine a set of blended build parameters for the overlap region based at least in part on a first set of build parameters associated with the first submodel and a second set of build parameters associated with the second submodel (simulation run and build parameters adjusted in area 50 surrounding interface as needed to eliminate defects in the area surrounding the interface [0026]-[0028]), and
(part is additively manufactured according to the adjusted model [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., US 2018/0348736 A1 (“Sharon”), as applied to claim 11 above, and further in view of Susnjara et al., WO 2020/096727 A1 (“Susnjara”).

Regarding Claim 13, Sharon discloses the limitations of claim 11 as set forth above. Sharon further teaches wherein in causing the additive manufacturing machine to additively manufacture the component in the single build by building up the subcomponents of the component using their respective selected sets of build parameters, the one or more processors are configured to:
Cause the additive manufacturing machine to additively manufacture the component by building up a plurality of layers using one or more energy sources of the additive manufacturing machine (part is additively manufactured according to the model comprising instructions for energy source power level and scan settings, i.e., using one or more energy sources [0028]; any AM process can be used, such as laser or electron beam-based processes [0017]). 
While Sharon teaches that the second model for printing may have any shape and consist of any number of predefined models, and it is implied that the second model is built as depicted in Figs. 5-7, such that for at least one of the plurality of layers, at least two sets of the selected build parameters (build parameters for models 34 and 38) would be used to build up the at least one layer (the horizontal layer(s) including regions from both 34 and 38), this is not inherently the case since it is possible that the part is built oriented vertically. As such, Sharon does not explicitly disclose that for at least one of the plurality of layers, at least two sets of the selected build parameters are used to build up the at least one layer.
It is noted that the claim and the disclosure do not require the sets of selected build parameters to include different parameters.
However, in the same field of endeavor, Susnjara teaches a controlled additive manufacturing machine which receives a CAD model of a part, divides the CAD model into a plurality of sections, which may each have a distinct set of print parameters, and manufactures the part in a single printing process according to the print parameters for each section of the plurality of sections (Abstract, [0014], [0019], [0049]-[0050], [0058]-[0059], [0089]-[0090]). Susnjara teaches that each layer may have a plurality of print parameters associated with the plurality of sections ([0021], [0090]). Susnjara teaches that it may be desirable to produce a part using different print parameters at separate areas of the part, for ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to explicitly provide that for at least one of the plurality of layers, at least two sets of the selected build parameters are used to build up the at least one layer, in order to build parts with different characteristics at different areas of the part, as taught by Susnjara.

Regarding Claim 21, Sharon discloses the limitations of claim 11 as set forth above. Sharon teaches that each of the sections of the model is broken into layers for use in additively manufacturing the part ([0021], [0024]), and slicing a computer model into a plurality of layers is a typical step of an additive manufacturing process (Background [0002], [0016]).  
Sharon does not explicitly disclose the model is decomposed into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common multiple of a layer thickness of an adjacent subcomponent.
However, in the same field of endeavor, Susnjara teaches a controlled additive manufacturing machine which receives a CAD model of a part, divides the CAD model into a plurality of sections, which may each have a distinct set of print parameters, and manufactures the part in a single printing process according to the print parameters for each section of the plurality of sections (Abstract, [0014], [0019], [0049]-[0050], [0058]-[0059], [0089]-[0090]). Susnjara teaches that layer height produced by the slicing process may be determined based on a parameter input by the user ([0062]), and the layer height print parameter defines a measurement of a thickness of each layer to be produced by the slicing process ([0067], [0078]). It is therefore evident that the system of Susnjara features programming which includes slicing submodels at a determined thickness. Therefore, Susnjara teaches a system with programming which is capable of performing the function of decomposing the model into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common ([0090]), providing this functionality would help to ensure consistency in the layer formation between two sections by avoiding uneven layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to include the function of decomposing the model into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common multiple of a layer thickness of an adjacent subcomponent, as taught by Susnjara, in order to provide for consistency in the layer formation between different submodels.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., US 2018/0348736 A1 (“Sharon”).

Regarding Claim 14, Sharon discloses the limitations of claim 11 as set forth above. Sharon teaches wherein the sets of build parameters each include an energy source power and a scan velocity (instructions include an energy source power level and a scan speed [0022]). Sharon teaches the additive manufacturing machine may be laser- or electron beam-based, however Sharon is silent regarding the build parameters including a beam focal spot size.
However, one of ordinary skill in the art would readily recognize the build parameter of a beam focal spot size as a known build parameter regularly considered with parameters such as energy source power and scan velocity in the irradiation-based additive manufacturing systems taught by Sharon. Furthermore, as the system taught by Sharon has programming which already includes the related build parameters of energy source power and scan velocity, the system is further capable of accounting for a parameter of beam focal spot size. Including such a parameter would conceivably allow the system to further tune the build process and provide increased resolution as desired.


Regarding Claim 15, Sharon discloses the limitations of claim 11 as set forth above. Sharon teaches applying their invention to any additive manufacturing process and provides examples of specific processes which each require an energy source such as a laser or electron beam ([0017]). Sharon teaches consideration of build parameters corresponding to energy sources, such as an energy source power level and scan settings ([0022]).
Sharon is silent regarding the claimed function of the one or more processors configured to: select an energy source type for each of the submodels based at least in part on the preselected metrics associated with the subcomponents, and wherein the subcomponents are built up using their respective selected energy source type.
It is noted that the claim does not require multiple or different energy source types. Further the recitation of “wherein the subcomponents are built up using their respective selected energy source type” is directed toward an intended use of the claimed apparatus and does not appear to limit the structure of the apparatus.
While Sharon does not explicitly recite such function, it is clear that the programmed system of Sharon is capable of performing the function of selecting an energy source type for each of the submodels based at least in part on the preselected metrics associated with the subcomponents, as the programmed system already performs the function of selecting an energy source power level, scan path, and scan speed based on preselected metrics for each of the submodels ([0022]). Performing the function of selecting an energy source type would prove useful in the event that the system includes more than one type of energy source, such as lasers with different wavelengths.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roerig et al., US 2019/0054567 A1 teach additively manufacturing components including multiple portions having distinct build and/or material characteristics or properties.
Bickel et al., US 2016/0096318 A1 teach a 3D printer system which allows a 3D object to be printed such that each portion or object element is constructed to have a user-defined or -selected material parameter and a 3D object with spatially-varying properties is created. Bickel further teach an algorithm for consideration of neighboring object elements or regions so that the transition or mating region between neighboring object elements or regions can be printed to have mating or bonding structural features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754